OPINION — AG — THE COUNTY ASSESSOR OF YOUR COUNTY IS ENTITLED TO COLLECT HIS ACTUAL AND NECESSARY TRAVELING EXPENSES WHILE ENGAGED IN ASSESSING PROPERTY, SUBJECT TO THE ABOVE LIMITATIONS. YOU ARE ALSO ADVISED ON OCTOBER 13, 1925, THE AG RENDERED AN OPINION TO HON. FRANK J. FIN, COUNTY ATTORNEY, MADILL OKLAHOMA, IN WHICH IT WAS HELD THAT THE LAW OF NEPOTISM APPLIES TO ROAD OVERSEER EMPLOYING RELATIVES TO WORK ON THE ROADS (HIGHWAY), IF SAID EMPLOYMENT IS OF A CONTINUOUS NATURE. (FRED HANSEN) 1921 STATUTES, SECTION 9680